Exhibit 10.2

 



STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement ("Agreement") is entered into effective October
26, 2018, and between Mina Mar Group (MMG) ("Seller") and iMASK Vision Corp,
("Purchaser"). Purchaser and Seller may collectively be referred to as the
"Parties."

 



  WHEREAS, Seller is the record owner and holder of 4,000,000 Series E Preferred
Shares of the capital stock of Wearable Health Solutions Inc. (the “Company”), a
Nevada Corporation; and       WHEREAS, the Parties desire to enter into this
Agreement pursuant to which Purchaser will purchase from Seller shares of
capital stock of the Company.       NOW, THEREFORE, in consideration for the
promises set forth in this Agreement, the Parties agree as follows:

 

  1. PURCHASE AND SALE: Subject to the terms and conditions set forth in this
Agreement, Purchaser hereby agrees to purchase from Seller, and Seller hereby
agrees to sell, transfer and convey to the Purchaser 4,000,000 Series E
Preferred Shares of the Company (the "Stock").

 

  2. PURCHASE PRICE: The aggregate purchase price of the Stock shall be Ninety
Five Thousand dollars ($95,000.00) (the "Purchase Price"), to be paid to the
Seller in cash at the closing.

 



  3. PAYMENTS: Seller will pay all consultants at closing

 



  4. CLOSING: The closing contemplated by this Agreement for the transfer of the
Stock and the payment of the Purchase Prices shall take place on or before
October 31st 2018 (the "Closing"). The certificates representing the Stock shall
be duly endorsed for transfer or accompanied by an appropriate stock transfer.  
      5. REPRESENTATIONS AND WARRANTIES OF SELLER: Seller hereby warrants and
represents that:

 



  (a) Restrictions on Stock. The seller is not a party to any agreements that
create rights or obligations in the Stock relating to any third party including
voting or stockholder agreements. The Seller is the lawful owner of the Stock,
free and clear of any encumbrances, security interests or liens of any kind and
has full power and authority to sell and transfer the stock as contemplated in
this Agreement.

   

 

 

 



 1 

 

 



  (b) Organization and Standing. To the Seller's knowledge, the Company is duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full power and authority to own and operate its property and
assets and to carry on its business as presently conducted.

 

  6.SEVERABILITY: If any part or parts of this Agreement shall be held
unenforceable for any reason, the remainder of this Agreement shall continue in
full force and effect. If any provision of this Agreement is deemed invalid or
unenforceable by any court of competent jurisdiction, and if limiting such
provision would make the provision valid, then such provision shall be deemed to
be construed as so limited.

 

7.BINDING EFFECT: The covenants and conditions contained in this Agreement shall
apply to and bind the parties and the heirs, legal representatives, successors
and permitted assigns of the Parties.

 

8.BROKER'S FEES: The Parties represent that there has been no act in connection
with the transactions contemplated in this Agreement that would give rise to a
valid claim against either party for a broker's fee, finder's fee or other
similar payment.

 

9.ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the
Parties and supersedes any prior understanding or representation of any kind
preceding the date of this Agreement. There are no other promises, conditions,
understandings or other agreements, whether oral or written, relating to the
subject matter of this Agreement. This Agreement may be modified in writing and
must be signed by both the Seller and Purchaser.

 

10.GOVERNING LAW: This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.

 

11.WAIVER: The failure of either party to enforce any provisions of this
Agreement shall not be deemed a waiver or limitation of that party's right to
subsequently enforce and compel strict compliance with every provision of this
Agreement.

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first above written.

 



PURCHASER:   SELLER:             /s/ Signature Illegible   /s/ Signature
Illegible President    

 

 

 

 



 2 

